ORDER

PER CURIAM.
Appellant, George Hicks, appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing by the Circuit Court of the City of St. Louis, following appellant’s conviction for delivery of a controlled substance, RSMo section 195.211 (1994).
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s judgment is not clearly erroneous. As no jurisprudential purpose would be served by a written opinion, we affirm the judgement pursuant to Rule 84.16(b).